FILED
                             NOT FOR PUBLICATION                            SEP 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DIANA BERNARDINA RODRIGUEZ,                      No. 08-74739

               Petitioner,                       Agency No. A070-944-043

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Diana Bernardina Rodriguez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for cancellation of removal.

We dismiss the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review Rodriguez’s collateral challenge to her

expedited removal order. See 8 U.S.C. § 1252(a)(2)(A) & (e)(2) (judicial review

of an expedited removal order is restricted to limited habeas review before the

district court); see also Avendano-Ramirez v. Ashcroft, 365 F.3d 813, 818-19 (9th

Cir. 2004) (collateral attack on expedited removal orders “severely” limited).

      PETITION FOR REVIEW DISMISSED.




                                          2                                      08-74739